COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Huff and Senior Judge Frank
              Argued by teleconference
UNPUBLISHED




              WILLIAM HENRY THOMPSON
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1567-19-1                                    JUDGE ROBERT P. FRANK
                                                                                NOVEMBER 4, 2020
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                          Frederick B. Lowe, Judge Designate

                               (William Henry Thompson, on brief), pro se. Appellant submitting
                               on brief.

                               Leanna C. Minix, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     William Henry Thompson, appellant, was convicted by the Circuit Court of the City of

              Chesapeake, pursuant to a plea agreement, of indecent liberties with a minor under fifteen, in

              violation of Code § 18.2-370(A), possession of child pornography, first offense, in violation of

              Code § 18.2-374.1:1(A), and one count of proposing a sex act through a communications device, in

              violation of Code § 18.2-374.3. On appeal, appellant argues that the trial court did not have

              jurisdiction to increase his sentence and, in doing so, violated the Constitution’s Double Jeopardy

              Clause. For the following reasons, we affirm.

                                                        BACKGROUND

                     On January 23, 2017, appellant pled guilty to one count of indecent liberties (the -00

              conviction), a Class 5 felony, which carries a prison term of one to ten years’ imprisonment (or



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
jail time and/or a fine) and to one count of possession of child pornography, a Class 6 felony

(the -01 conviction), which carries a prison term of one to five years’ imprisonment (or jail time

and/or a fine). Appellant also pled guilty to another felony not relevant to this appeal. Appellant

was sentenced on June 26, 2017 to ten years with eight years suspended on each conviction.

Following sentencing, there were numerous hearings and orders attempting to correct the

sentencing error on the child pornography conviction.

        In July 2017, appellant moved the trial court to amend the sentencing order, arguing that

appellant had been given a sentence contrary to law because the child pornography sentence

exceeded the statutory maximum. On August 10, 2017, the trial court entered a modification order,

which mistakenly modified the indecent liberties conviction to five years with four years suspended,

rather than the child pornography conviction. The August 10, 2017 modification order did not

address the child pornography sentencing error.

        On September 25, 2017, the court recognized its clerical error in modifying the indecent

liberties sentence. The court reduced the child pornography sentence to five years, with four years

suspended. The trial court attempted to fix its earlier error reducing the indecent liberties sentence.

However, instead of ordering the prior ten‑year sentence with eight years suspended, the court

erroneously ordered a ten-year sentence with nine years suspended for the indecent liberties charge.

        On January 16, 2019, the court, sua sponte, discovered the September 25, 2017 order

suspended nine years of the ten-year sentence, instead of the eight-year suspension initially

imposed. By its order entered January 23, 2019, the court sentenced appellant on the indecent

liberties conviction to ten years with eight years suspended, the original sentence for that conviction.

        Another hearing was conducted on August 23, 2019 and summarized the various sentencing

errors. At that hearing, appellant in his proper person contended that the court had lost jurisdiction

to increase his sentence. The court responded that the amended orders do not impose any more

                                                  -2-
active time than appellant originally received and confirmed with counsel that appellant originally

was sentenced to six years of active incarceration, and now was only sentenced to five years after

the correction of the child pornography sentence. This appeal follows.

                                             ANALYSIS

       In the first and second assignments of error, appellant attacks the September 25, 2017

correction order, which was entered to correct the August 10, 2017 order that mistakenly referenced

the -00 conviction. In the third and fourth assignments of error, appellant attacks the January 23,

2019 order, which corrected the September 25, 2017 correction order, contending the trial court lost

jurisdiction because more than twenty-one days had elapsed since the final order. He also maintains

his double jeopardy rights were violated because the court had no jurisdiction to enter the

September 25, 2017 and January 23, 2019 orders.1

       Essentially, appellant’s entire argument is premised on Rule 1:1, which ends the trial court’s

jurisdiction twenty-one days after entry of the final order. We must decide whether Rule 1:1 applies

or Code § 8.01-428(B) applies.2 We must further address whether the August 10, 2017 and


       1
         The Commonwealth argues that appellant failed to timely file a notice of appeal from
the September 25, 2017 order or the January 23, 2019 order and the Court should dismiss his
appeal. At the August 23, 2019 hearing appellant moved the trial court to amend his sentence,
arguing that the court “is stuck with his sentence being 5, 4; 5, 4; 10, 8.” The trial court orally
denied the motion at the August 23, 2019 hearing and entered a written order denying the motion
on October 5, 2019. Appellant timely filed his notice of appeal from that decision on September
20, 2019. See Rule 5A:6(a). Thus, the Court will address appellant’s arguments on the merits.
       2
           Code § 8.01-428(B) provides:

                Clerical mistakes. — Clerical mistakes in all judgments or other
                parts of the record and errors therein arising from oversight or
                from an inadvertent omission may be corrected by the court at any
                time on its own initiative or upon the motion of any party and after
                such notice, as the court may order. During the pendency of an
                appeal, such mistakes may be corrected before the appeal is
                docketed in the appellate court, and thereafter while the appeal is
                pending such mistakes may be corrected with leave of the appellate
                court.
                                                 -3-
September 25, 2017 modification orders contained clerical mistakes or were otherwise the result of

errors arising from oversight or from inadvertent omissions.

         The original sentencing order erroneously sentenced appellant to ten years, eight

suspended on the child pornography conviction, a Class 6 felony, carrying a maximum term of

five years. Code §§ 18.2-10 and 18.2-374.1:1(A). The indecent liberties sentence was within the

statutory range. Code §§ 18.2-10 and 18.2-370(A).

         After appellant raised the issue that the child pornography sentence exceeded the

statutory maximum, the trial court entered the August 10, 2017 modification order; however, the

trial court mistakenly reduced the indecent liberties sentence to five years, with four years

suspended, rather than the child pornography sentence it was intended to correct. The trial court

did not address the sentencing error for the child pornography conviction in the August 10, 2017

order.

         On September 25, 2017, the court recognized the clerical error that had the effect of

reducing the indecent liberties sentence instead of the child pornography sentence. The trial

court properly corrected the child pornography sentence to five years with four years suspended

in its September 25, 2017 order. However, in a separate order meant to reinstate the original

ten‑year sentence with eight years suspended on the indecent liberties conviction, the court

mistakenly ordered a ten-year sentence with nine years suspended.

         On January 23, 2019, the court, sua sponte, discovered the error in suspending nine years

of the ten-year sentence and corrected the error by suspending eight years of the ten-year

sentence.

         In addition to the statutory authority in Code § 8.01-428(B), the court has inherent

authority to correct the record. Council v. Commonwealth, 198 Va. 288 (1956). In Council, the

Supreme Court of Virginia adopted the majority rule that the court has the inherent power, based

                                                -4-
upon any competent evidence, to amend the record at any time, when “the justice and truth of the

case requires it,” so as to cause its acts and proceedings to be set forth correctly. Id. at 292. We

continue to adhere to the rule adopted in Council. Harris v. Commonwealth, 222 Va. 205,

209-10 (1981). “Where enough information appears in other parts of the record, or official

memoranda, entered at the time of the proceeding of the court, to show a mistake has been made

by the clerk, the authorities are almost, if not quite, unanimous in holding that the correction may

be made.” Council, 198 Va. at 292.

       While the power is inherent in the court, it is restricted to placing upon the record

evidence of judicial action which has actually been taken, and presupposes action taken at the

proper time. Under the rule adopted in Council, any amendment or nunc pro tunc entry should

not be made to supply an error of the court or to show what the court should have done as

distinguished from what actually occurred. The court’s authority in this connection extends no

further than the power to make the record entry speak the truth. Id. at 292-93 (citing Jacks v.

Adamson, 47 N.E. 48, 49 (Ohio 1897)).

       Scrivener’s or similar errors in the record, which are demonstrably contradicted by all

other documents, are clerical mistakes. Such errors cause the final decree or the court’s record to

fail to “speak the truth.” See School Bd. of City of Lynchburg v. Caudill Rowlett Scott, Inc., 237
Va. 550, 555 (1989). Correctable “clerical mistakes” under Code § 8.01-428(B) include a

misstatement on the record by the trial court regarding the length of incarceration a defendant

was ordered to serve. Nelson v. Commonwealth, 12 Va. App. 835 (1991).

       In Nelson, the trial court sentenced Nelson to fifteen years to be suspended after Nelson

served two years. Id. at 836. Approximately fifteen minutes later, the court realized it may have

misspoken in pronouncing sentence. Id. The trial judge stated it was her intention to sentence

Nelson to fifteen years, to be suspended after Nelson served ten years, not two. Id. We held:

                                                -5-
                Based on this record, we find that the trial judge’s misstatement
                regarding the length of time Nelson was ordered to serve in the
                penitentiary was an error covered by Code § 8.01-428(B). The
                record clearly supports a finding that the trial court did not intend
                to impose a lenient sentence and that, at the time of imposing
                sentence, she actually believed she had ordered Nelson to serve ten
                years. We find that her statement that the sentence was to be
                suspended after Nelson served two years was an oversight.
Id. at 838. We held that the judge had the authority to correct her misstatement and resentence

Nelson in accordance with her original intention. Id.

        The original sentencing order of June 26, 2017 sentenced appellant to a greater term for the

child pornography conviction than the statute authorized. In an effort to correct that error, the trial

court mistakenly confused the indecent liberties conviction with the child pornography conviction

and, instead of reducing the child pornography sentence, erroneously reduced the indecent liberties

sentence.

        The entirety of the record establishes that the reference to the -00 indecent liberties

conviction in the August 10, 2017 modification order is a scrivener’s error.3

        The circuit court already had pronounced a new sentence of five years’ imprisonment with

four years suspended for the -01 child pornography conviction at the July 28, 2017 resentencing,

which the August 10, 2017 order mistakenly assigned to the -00 indecent liberties conviction. The

reference to the -00 conviction in the August 10, 2017 correction order was a clerical error that

“resulted from a minor mistake or inadvertence, . . . and not from judicial reasoning or


        3
         The transcript of the September 25, 2017 hearing was not included as a part of the
record transmitted to this Court by the trial court. See Rules 5A:7 and 5A:8. Neither party
sought certiorari to bring the transcript before this Court. Code § 8.01-675.4. The parties and
the court discussed the issue at the August 23, 2019 hearing, which is properly included in the
record from the trial court. See Rule 5A:8(a). Thus, we consider only the transcript of the
August 23, 2019 hearing. Cf. Godfrey v. Commonwealth, 227 Va. 460, 465 (1984) (refusing to
consider a letter that had not been transmitted with the record by the trial court where neither
party sought a writ of certiorari); Old Dominion Iron v. VEPCO, 215 Va. 658, 660 (1975)
(noting that once the record has been transmitted by the trial court and an appeal has been
awarded, the record may not be enlarged except by writ of certiorari).
                                                  -6-
determination.” Error (2), Black’s Law Dictionary (11th ed. 2019). The “competent evidence” in

the record establishes that the August 10, 2017 order failed to “speak the truth” by inadvertently

referencing the wrong conviction. See Wellmore Coal Corp. v. Harman Mining Corp., 264 Va.
279, 283 (2002) (noting that errors which “are demonstrably contradicted by all other documents”

are scrivener’s errors that the court has the inherent authority to correct at any time).

        The September 25, 2017 correction order properly sentenced appellant on the -01 child

pornography conviction and mistakenly purported to sentence appellant to ten years with nine years

suspended on the -00 indecent liberties conviction. The original sentencing order of June 29, 2017,

however, sentenced appellant to ten years, with eight years suspended for the -00 indecent liberties

conviction. There is no evidence in the record that the court ever intended to suspend nine years.

The January 23, 2019 order simply recited the original sentence of ten years with eight years

suspended and never intended to modify it.

        At the August 23, 2019 hearing, the parties confirmed that the trial court:

                verbally expressed that [appellant] was to have 10 years with 8
                suspended on the -00 [indecent liberties conviction], 5 with 4
                suspended on the -01 [child pornography conviction], and 10 with 8
                on the -02, but the sentencing order dated August 10th reflected that
                the change was done to the Count -00, which still would have left -01
                unchanged.

Counsel also reminded the trial court that the parties reconvened on September 25, 2017 because the

trial court had “flip flopped” the indecent liberties and child pornography sentences and “the Court

expressed its intent to change it, Count -00 to 10, 8; -01 to 5, 4; -02 to 10, 8, but the correction order

changed -00 to 10, 9; -01 to 5, 4; and -02 to 10, 8.” The trial court indicated that after the January

23, 2019 correction order, appellant’s sentence correctly reflected its ruling.

        Here, there was a series of sentencing orders, all of which contained clerical errors. The

provisions of Code § 8.01-428(B) apply, and thus the trial court had jurisdiction to modify the

orders to have the record accurately reflect its rulings.
                                                   -7-
        Since appellant’s double jeopardy assignments of error (II and IV) are premised on the trial

court’s lack of jurisdiction, appellant’s argument fails because the trial court had jurisdiction under

Code § 8.01-428(B) to correct the orders in question.

                                                                                              Affirmed.




                                                  -8-